Opinion by
Johnson, J.
It was stipulated that the issues and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise reported by the inspector as not landed, not found, was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the merchandise which was reported by the inspector as not landed, not found. The protest was sustained to this extent.